Citation Nr: 1648502	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  16-62 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits.

(The issues of service connection for residuals of a back injury, residuals of a traumatic brain injury, and for a dental condition are the subject of a separate Board decision.)



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to November 1979 and from March 1980 to November 1982.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

A November 2010 special apportionment decision granted apportionment of the Veteran's VA benefits to the Appellant at a rate of $50.00 per month.  The Appellant timely filed a NOD within 60 days of the special apportionment decision.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to the NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Appellant must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Appellant and all relevant parties and representatives with a SOC.  The Appellant and her representative should be appropriately notified of the time limits to perfect his appeal of this issue, and all relevant parties and representatives of their rights in this matter.  The issue should not be returned to the Board unless the Appellant perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

